DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.  The closest prior art fails to explicitly disclose teach or suggest the claims as a whole.  The prior art fails to make obvious or disclose a work machine management system traveling in a workplace, configured to detect it’s position based upon global positioning satellites; a non-contact sensor configured to detect an object existing in the workplace, a processor, memory, and program code which determines if the position detecting device is capable of accurately determining a position; and accumulates map data on the object, and the map data is placed in a color based grid based on the number of times the object is detected. The processor and route generating unit produce a map of the workplace and the work machine travels on the basis of matching map data with detected data. When perfection of the map data is low, a travel route is generated that is located in an outer periphery in vicinity of the workplace which is included in a detection area sensed by the non-contact sensor.  The combination of claim elements as a whole are not disclosed or obvious over the prior art and are therefore allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669